DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“sub-pixel units” in claim 1,
“a gate drive circuit” in claim 1,
“a light-emitting unit” in claim 1,
“pixel drive circuit(s)” in claim 1,
“a sensing circuit(s)” in claim 1,
“a sensing circuit” in claim 1,
“shift register units” in claim 1,
“a data write circuit” in claims 3, 20, 21,
“a drive circuit” in claims 3, 20, 21,
“a charge storage circuit” in claims 4, 20, 21,
“a first input circuit” in claim 8,
“a second input circuit” in claim 8,
“an output circuit” in claim 8,
“a first control circuit” in claim 11,
“a first noise reduction circuit” in claim 11,
“a second control circuit” in claim 12,
“a third control circuit” in claim 12,
“a selection control circuit” in claim 14,
“a third input circuit” in claim 14, 
“a transmission circuit” in claim 14, and
“a display device” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to the claimed subject matter: “penal” (line 1).
It would be unclear to one having ordinary skill in the art what the metes, bounds, scope, and meaning of the above limitation are intended to be.

Claims 2-12, 14, and 16-19 each recites the limitation “the display panel.”  There is insufficient antecedent basis for this limitation in the claims.
The claims contain no earlier recitation or limitation of a “display panel.”

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2017/0061865 A1).

Regarding claim 1, Park discloses a display penal, comprising 
a plurality of sub-pixel units [e.g., Fig. 3: P1, P2; Fig. 5: P11, P12, P21, P22] arranged in an array and 
a gate drive circuit [e.g., Fig. 1: 13], 
wherein the array comprises N rows [e.g., Fig. 5: two rows]; 
each of the plurality of sub-pixel units comprises 
a light-emitting unit [e.g., Fig. 3: OLED], 
a pixel drive circuit [e.g., Fig. 3: DT, ST1] configured to drive the light-emitting unit to emit light, and 
a sensing circuit [e.g., Fig. 3: ST2] configured to sense the pixel drive circuit; 
the gate drive circuit comprises 
a plurality of cascaded shift register units [e.g., Fig. 12: SR1, SR2] and 
N+1 output terminals [e.g., Figs. 11, 12: S1(1), S2(1), S1(2)] arranged in sequence, 
each of the plurality of cascaded shift register units [e.g., Fig. 12: SR1(1), SR2(1)] is configured to output a gate scan signal [e.g., Figs. 11, 12, 14: S1(1), S2(1)] for driving at least two rows of sub-pixel units in the N rows of the array to work; and 
pixel drive circuits of an (n)-th row of sub-pixel units [e.g., Fig. 5: P11, P12] are connected to an (n)-th output terminal [e.g., Figs. 11, 12: S1(1)] of the gate drive circuit to receive the gate scan signal as a scan drive signal [e.g., Figs. 5, 11, 12, 14: S1(1)], and 
sensing circuits of the (n)-th row of sub-pixel units are connected to an (n+1)-th output terminal [e.g., Figs. 11, 12: S2(1)] of the gate drive circuit to receive the gate scan signal as a sensing drive signal [e.g., Figs. 5, 11, 12, 14: S2(1)], 
wherein, 1 ≤ n ≤ N, N is an integer greater than or equal to 2 (e.g., see Paragraphs 73-114).

Regarding claim 3, Park discloses the pixel drive circuit of each of the plurality of sub-pixel units comprises 
a data write circuit [e.g., Fig. 3: ST1] and 
a drive circuit [e.g., Fig. 3: DT]; 
the drive circuit is connected to the data write circuit, the light-emitting unit, and the sensing circuit, and is configured to control a drive current for driving the light-emitting unit to emit light; 
the data write circuit is configured to receive the scan drive signal and, in response to the scan drive signal, write a data signal [e.g., Fig. 3: data] to the drive circuit; and 
the sensing circuit is further connected to the drive circuit and configured to receive the sensing drive signal and, in response to the sensing drive signal, write a reference voltage signal [e.g., Fig. 3: ref] to the drive circuit, or read a sensing voltage signal [e.g., via Fig. 5: SW2, SH, ADC] from the drive circuit (e.g., see Paragraphs 73-100).

Regarding claim 4, Park discloses the pixel drive circuit further comprises a charge storage circuit [e.g., Fig. 3: C], and the charge storage circuit is further connected to the light-emitting unit and configured to store the data signal and the reference voltage signal which are written (e.g., see Paragraphs 67-101).

Regarding claim 5, Park discloses N+1 gate lines arranged in sequence, 
wherein the N+1 gate lines [e.g., Figs. 11, 12: S1(1), S2(1), S1(2)] are connected to the N+1 output terminals [e.g., Figs. 11, 12: S1(1), S2(1), S1(2)] of the gate drive circuit in one-to-one correspondence, respectively; 
data write circuits [e.g., Fig. 4: ST1] of the (2x-1)-th row of sub-pixel units are connected to the first output terminal of the (x)-th stage of shift register unit through a (2x-1)-th gate line; and 
sensing circuits [e.g., Fig. 4: ST2] of the (2x-1)-th row of sub-pixel units and data write circuits of the (2x)-th row of sub-pixel units are connected to the second output terminal of the (x)-th stage of shift register unit through a (2x)-th gate line  (e.g., see Paragraphs 71-116).

Regarding claim 6, Park discloses the array comprises M columns [e.g., Fig. 4: two columns], and 
the display panel further comprises M data lines [e.g., Fig. 4: data lines] and M sensing lines [e.g., Figs. 4, 5: ref lines]; 
data write circuits [e.g., Fig. 4: ST1] in an (m)-th column of sub-pixel units are connected to an (m)-th data line to receive the data signal; and 
sensing circuits [e.g., Fig. 4: ST2] in the (m)-th column of sub-pixel units are connected to an (m)-th sensing line to receive the reference voltage signal or output the sensing voltage signal, 
wherein 1 ≤ m ≤ M, M is an integer greater than or equal to 2 (e.g., see Paragraphs 71-85).

Regarding claim 7, Park discloses the data write circuit comprises a scan transistor [e.g., Fig. 4: ST1], 
the drive circuit comprises a drive transistor [e.g., Fig. 3: DT],
the sensing circuit comprises a sensing transistor  [e.g., Fig. 4: ST2], and 
the charge storage circuit comprises a storage capacitor [e.g., Fig. 3: C]; 
a gate electrode of the scan transistor is connected to a first gate line [e.g., Fig. 3: S1] of the N+1 gate lines to receive the scan drive signal, 
a first electrode of the scan transistor is connected to one of the M data lines to receive the data signal, and 
a second electrode of the scan transistor is connected to a gate electrode of the drive transistor;
a first electrode of the drive transistor is connected to a first voltage terminal [e.g., Fig. 3: VDD] to receive a first drive voltage for generating the drive current, 
a second electrode of the drive transistor is connected to a first electrode of the sensing transistor; 
a gate electrode of the sensing transistor is connected to a second gate line [e.g., Fig. 3: S2] of the N+1 gate lines to receive the sensing drive signal, and 
a second electrode of the sensing transistor is configured to be connected to one of the M sensing lines to receive the reference voltage signal or output the sensing voltage signal; and 
a first electrode of the storage capacitor is connected to the gate electrode of the drive transistor, and 
a second electrode of the storage capacitor is connected to the second electrode of the drive transistor (e.g., see Paragraphs 61-85).

Regarding claim 18, Park discloses a display device [e.g., see Fig. 1], comprising the display panel (e.g., see Paragraphs 32-49).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0061865 A1) in view of Takasugi et al (US 2018/0337682 A1).

Regarding claim 19, Park discloses a drive method for driving the display panel, comprising 
a display phase of one frame [e.g., see Paragraphs 87-88, 99-101] and 
a blanking phase of one frame [e.g., see Paragraph 40], 
wherein in the display phase, the gate drive circuit sequentially outputs gate scan signals to the N rows of sub-pixel units, so that pixel drive circuits in the N rows of sub-pixel units drive light-emitting units in the N rows of sub-pixel units to emit light, respectively; and 
in the blanking phase, an (i)-th row of sub-pixel units are selected from the N rows of sub-pixel units, so that sensing circuits in the (i)-th row of sub-pixel units senses, wherein 1 ≤ i ≤ N (e.g., see Figs. 6, 8, 10; Paragraphs 86-101).

Park doesn’t appear to expressly disclose in the blanking phase, an (i)-th row of sub-pixel units is randomly selected, as instantly claimed.

However, Takasugi discloses a drive method for driving a display panel, comprising in a blanking phase [e.g., Fig. 3: BP], an (i)-th row of sub-pixel units are randomly selected from the N rows of sub-pixel units, so that sensing circuits in the (i)-th row of sub-pixel units senses, wherein 1 ≤ i ≤ N (e.g., see Paragraphs 9, 26, 41-42, 49).

Park and Takasugi are analogous art, because they are from the shared inventive field of light emitting diode displays.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Takasugi’s random sensing with Park’s display, so as to reduce a line dim perception phenomenon.

Regarding claim 20, Park discloses in the display phase, a drive cycle of each row of sub-pixel units in the N rows of sub-pixel units comprises 
a data write phase [e.g., Fig. 14: S1 high, S2 high], 
a holding phase [e.g., Fig. 14: S1 low, S2 high], and 
a light-emitting phase [e.g., Fig. 14: S1 low, S2 low, DT on], and 
the pixel drive circuit comprises 
a data write circuit [e.g., Fig. 3: ST1], 
a drive circuit [e.g., Fig. 3: DT], and 
a charge storage circuit [e.g., Fig. 3: C], 
in the data write phase, the data write circuit and the sensing circuit are turned on, and a data signal [e.g., Fig. 3: data] and a reference voltage signal [e.g., Fig. 3: ref] are respectively written through the data write circuit and the sensing circuit; 
in the holding phase, the data write circuit is turned off, and the sensing circuit is turned on, so that the charge storage circuit holds the data signal and the reference voltage signal; and 
in the light-emitting phase, the data write circuit and the sensing circuit are turned off, the drive circuit is turned on, and the drive circuit drives the light-emitting unit to emit light according to the data signal (e.g., see Paragraphs 61-85, 87-88, 99-116).

Regarding claim 21, Park discloses in the blanking phase [e.g., see Paragraph 40], a drive cycle of an (i)-th row of sub-pixel units comprises 
a reset phase [e.g., Paragraph 40], 
a resetting phase [e.g., Fig. 14: S1 high, S2 high], 
a charging phase [e.g., Fig. 14: S1 low, S2 high], and 
a sensing phase [e.g., Fig. 14: S1 low, S2 high], and 
the pixel drive circuit comprises 
a data write circuit [e.g., Fig. 3: ST1], 
a drive circuit [e.g., Fig. 3: DT], and 
a charge storage circuit [e.g., Fig. 3: C], 
in a case of performing sensing on the (i)-th row of sub-pixel units, 
in the reset phase, drive circuits in an (i-1)-th row of sub-pixel units are turned off; 
in the resetting phase, data write circuits and sensing circuits in the (i)-th row of sub-pixel units are turned on, and a data signal [e.g., Fig. 3: data] and a reference voltage signal [e.g., Fig. 3: ref] are respectively written through the data write circuit and the sensing circuit to turn on drive circuits in the (i)-th row of sub-pixel unit; 
in the charging phase, the data write circuits in the (i)-th row of sub-pixel unit are turned off, the sensing circuits in the (i)-th row of sub-pixel units are turned on, and the sensing circuits are charged by the drive circuits; and 
in the sensing phase, the data write circuits in the (i)-th row of sub-pixel units are turned off, the sensing circuits in the (i)-th row of sub-pixel units are turned on, and a sensing voltage signal is output through the sensing circuit (e.g., see Paragraphs 61-85, 87-88, 99-116).

Regarding claim 22, Park discloses in the reset phase [e.g., Paragraph 40; Fig. 14: S1 high, S2 high], data write circuits and sensing circuits in the (i-1)-th row of sub-pixel units are turned on, and correction voltages are respectively written through the data write circuits and the sensing circuits to turn off drive circuits in the (i-1)-th t row of sub-pixel units (e.g., see Paragraphs 99-116).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to display panels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
3 May 2022